Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous objections of claims 1-8 are withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 1-8 under 35 USC 112(b), claims 1-7 under 35 USC 103 as being unpatentable over Curtin et al. (US 2003/0176515 A1) in view of Tatemoto et al. (US 2006/0194703 A1), and claim 8 under 35 USC 103 as being unpatentable over Curtin et al. (US 2003/0176515 A1) in view of Tatemoto et al. (US 2006/0194703 A1) as applied to claim 1, and further in view of Ezzell et al. (US 4,940,525) are withdrawn in light of Applicant’s amendment.
C) The closest prior art of record, Curtin et al. disclose at least about 25 wt% or particles have a particle size of about 2 nm to about 30 nm [0027].  Curtin et al. disclose the particles using polymer in normal molecular weight ranges typically have an aspect ratio in the range of about 5:1 to about 6:1 [0028].  Therefore, Curtin et al. does not teach or suggest both the powder has an aspect ratio of 3 or lower and the powder has an average primary particle size of greater than 30 nm to 300 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.